Title: Enclosure Z: Letter from William Washington, 6 November 1790
From: Washington, William
To: 



Sir,

It gives me much pleasure, that I have it in my power, to state an occurrence, which cannot fail, with an unprejudiced mind, to remove every suspicion relative to an improper connection in speculation in trade, between the late General Greene, and John Banks and Company, in the spring of 1783. Several days after a report had prevailed in Charleston, and it was generally believed, that an express had arrived from the northward, bringing certain information, to those most interested, that the preliminary articles, between the United States and Great Britain, had been agreed on, I met with Mr. John Banks, on the Bay; after expressing the confidence, he had in my keeping a profound secret, the intelligence, which he was about to communicate, he informed me, that he had received information from a confidential friend of his, to the northward, that the preliminary articles were certainly signed, and gave me a letter to read, which contained the information; which letter, he had received, several days before. I was with him, but a few minutes, before he received a message from General Greene, by a servant from his store, in Broadstreet, informing him, that he wished to see him at his store immediately. Mr. Banks asked me to walk with him—on our way, Mr. Banks said, that he supposed that the General wanted to interrogate him, with respect to the intelligence which he had received, but that he was resolved not to give him any satisfaction. So soon as we got to the store, General Greene, addressing himself to Banks, requested to be informed, whether he had received any information, which could be relied on, relative to the preliminary articles having been signed. Mr. Banks, in the most positive manner, denied, that he had received any information to that purport. The artless and undisguised manner, in which the question was asked, produced the strongest conviction, in my mind, that General Greene was, at that time, ignorant of the intelligence, which Mr. Banks had received: and it can hardly be presumed, that a piece of intelligence, so important and interesting to Mr. Banks, at that crisis, would have been withheld from any person, who was, in the smallest degree, connected with him.

W: Washington.
Charleston, November 6th: 1790.

